EXHIBIT 12 HALLIBURTON COMPANY Computation of Ratio of Earnings to Fixed Charges (Unaudited) (Millions of dollars, except ratios) Year Ended December 31 2007 2006 2005 2004 2003 Earnings available for fixed charges: Income from continuing operations before income taxes and minority interest $ 3,460 $ 3,199 $ 1,997 $ 990 $ 639 Add: Distributed earnings from equity in unconsolidated affiliates 43 28 34 30 10 Fixed charges 208 224 248 266 173 Subtotal 3,711 3,451 2,279 1,286 822 Less: Equity in earnings (losses) of unconsolidated affiliates 57 65 42 47 (3 ) Total earnings available for fixed charges $ 3,654 $ 3,386 $ 2,237 $ 1,239 $ 825 Fixed charges: Interest expense $ 154 $ 165 $ 196 $ 220 $ 131 Rental expense representative of interest 54 59 52 46 42 Total fixed charges $ 208 $ 224 $ 248 $ 266 $ 173 Ratio of earnings to fixed charges 17.6 15.1 9.0 4.7 4.8 All periods presented reflect the reclassification of KBR, Inc. to discontinued operations.
